Citation Nr: 1339989	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness and exposure to hazardous materials.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to April 1994.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the RO.

In March 2012, the Board granted service connection for posttraumatic stress disorder and remanded the matter of service connection for a skin disorder for additional development of the record.  The case has since returned to the Board for further appellate action.

The Board has also reviewed the Veteran's Virtual VA and VBMS electronic claims file, which includes additional VA outpatient treatment records dated through March 2012.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he has a skin disorder that had its onset in service or shortly thereafter.  He indicates that he was exposed to environmental hazards during the Gulf War including herbicides and oil that might have led to the development of his skin disorder.  He reports having flares up whenever his skin is against a "non-breathable" material such as vinyl or rubber.

The service treatment records include a September 1989 report reflecting that the Veteran complained of having an insect bite on his left hand.  There was redness and edema to the third digit and hand.  An assessment of a bee sting was recorded.  
In June 1990, during service, the Veteran reported that he came into contact with poison oak.  There was minimal redness to the left and right forearm with crusting.  

Following service, a June 2004 VA health screen noted that the Veteran reported having a persistent papular or nodular skin rash.  He had a "migratory rash" off and on on the buttocks or legs or arms.  

A June 2004 VA Registry of Persian Gulf Exposure and Current Health Problems report reflects a history of recurring fine, very pruritic, papillary rash.  It was also noted that, following the Gulf War, the Veteran's skin was very easily scarred from even small abrasions or bites.

Subsequent VA outpatient treatment records show that the Veteran was seen by a fee-basis dermatologist for his skin complaints.

In March 2012, the Board remanded the case for opinion as to the onset and etiology of the claimed skin disorder, to include whether the Veteran's current skin disorder is due to the exposure to hazardous materials in service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Following the Board's remand, on VA examination in May 2012, the Veteran reported that his rash started in the early 1990s.  He indicated that he got rashes on his arms, feet and other parts of his body resulting from contacting non-breathable materials and sweating a lot.  He added that he was not seen for this while in service or for several years thereafter.  

The examiner noted that the Veteran had been seen by a fee basis dermatologist in about May 2009.  The Veteran indicated that he did not have a rash at that time.  The diagnosis was that of eczema or psoriasis, and use of lidex cream was recommended.  

The VA examiner diagnosed dermatitis and found it was less likely than not that the dermatitis had its onset in service or was otherwise related thereto.  In so finding, the examiner noted that, given the Veteran's report that he was not treated in service and the records demonstrating no treatment until about 2006, there was no evidence of chronicity for a rash while in service or continuity of care for chronic rash in the years proximal to military service.    

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran is also competent to testify about observable symptoms or injury residuals, such as skin problems.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).   

In addition, such statements may not be discounted simply because they are unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335-36  (Fed. Cir. 2006).

In this case, the May 2012 VA examiner appears to discount the Veteran's competent report of continuous skin symptoms since the service based solely upon the lack of contemporaneous medical evidence.  He did not provide any other rationale for the opinion or state whether the Veteran's current skin disorder was related to the alleged exposure to hazardous material in service.

Thus, for these reasons, the Board finds that an additional medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegall, 11 Vet. App. at 271.

Moreover, the claims file does not contain the records referable to treatment by the fee-basis dermatologist.  As these records may be relevant to the claim, attempts to obtain these records should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a skin disorder, to specifically include records from the Veteran's fee-basis dermatologist.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain a copy of those records. 

If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then the RO/AMC should take all indicated action to return the Veteran's claims file to the examiner who conducted the May 2012 VA examination, or if he is unavailable, to another appropriate medical professional to determine the nature and likely etiology of the claimed skin disorder.  If an examination is necessary, one should be provided.  

The VA examiner then should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder had its onset in service or otherwise is due to the exposure to hazardous materials or other event or incident of his active service.

In providing the requested opinion, the examiner is asked to address the Veteran's report of onset of skin symptoms in service and chronic skin problems since service.  The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale should be provided for any opinions expressed.  The examiner should review the claims folder and should note that review in the examination report.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  After completing all indicated development, the RO/AMC should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


